Citation Nr: 1211297	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for myokymia of the bilateral upper extremities ("myokymia") and if so, whether service connection is warranted.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for left cerebellar pilocytic astrocytoma, status-post excision.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for benign skin neoplasms.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from April 1967 to August 1967, and a period of active duty from May 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Service connection for tinnitus was awarded in an August 2010 rating decision.  As such, there no longer remains a claim in controversy.   

The Veteran waived initial RO consideration of evidence associated with the claims folder after the August 2010 supplemental statement of the case (SSOC) was issued.  As such, it was considered in preparation of this Decision and Remand.  38 C.F.R. § 20.1304(c).

The Veteran indicated in February 2011 that he did not desire a hearing before the Board in connection with the claims on appeal.  As such, there are no outstanding hearing requests. 

The de novo claim for myokymia, as well as the claims for hypoglycemia, left cerebellar pilocytic astrocytoma, hypothyroidism, and benign skin neoplasms, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  An April 1975 rating decision denied a claim for service connection for myokymia finding that there was no evidence that the claimed condition, or brachitis neuritis as it was previously classified, was incurred in or aggravated by the Veteran's active military service; the Veteran initiated an appeal, but did not complete the appeal after receiving a statement of the case.    

3.  Certain evidence received since the April 1975 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for myokymia.  


CONCLUSION OF LAW

The evidence received since the final April 1975 rating determination is new and material with regard to the Veteran's claim for service connection for myokymia, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran seeks to reopen his claim of service connection for myokymia, last denied by the RO in April 1975.  The record indicates that, in its April 1975 rating decision, the RO denied the claim for myokymia on the basis that there was no evidence that the condition was incurred in or aggravated by the Veteran's active military service.  The RO additionally noted that the Veteran's symptoms were similar to and/or the residuals of those previously diagnosed as being due to brachial neuritis, which was denied by the Board in September 1971.  The Veteran did file a timely notice of disagreement to the April 1975 rating decision, and a statement of the case was issued in May 1975.  However, the record does not show that a substantive appeal was filed to complete the appeal.  The April 1975 rating decision therefore became final.  The Board also notes here that statements from the Veteran and his spouse were received within one year of the April 1975 rating decision, but the statements were cumulative of information already of record and known by the RO in April 1975.  
  
Of record at the time of the April 1975 rating decision were the Veteran's service treatment records from his first period of service only, which were negative for myokymia.  Post-service, the Veteran was diagnosed with brachial neuritis in December 1970 and myokymia in February 1975.  

Evidence submitted subsequent to the April 1975 rating decision, includes VA and private medical treatment records showing a continuing diagnosis of myokymia and a history of brachial neuritis.  The record also includes various statements by the Veteran. 

As noted above, the credibility of newly received evidence is presumed for purposes of the new and material evidence analysis.  In reviewing the evidence of record in 1975 and evidence submitted in connection with the request to reopen the claim, the Board notes that in his original 1970 claim, the Veteran expressly asserted that his disease of the nerves began in November 1970.  However, in an August 2007 statement the Veteran reported that he began treatment at a VA facility in Spokane within four months of his return from Vietnam.  This implies that the symptoms began in late 1969 or early 1970.  Assuming this statement to be true for the limited purpose of determining if the claim is to be reopened, the Board must find the statement to be new and material as it appears to add something to the record that was not known in 1975.  Accordingly, the claim is reopened. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  With regard to the myokymia issue, the claim has been reopened and there is no detriment to the veteran as a result of any VCAA deficiency with regard to that issue.  It is anticipated that any VCAA deficiencies will be remedied as a result of the actions directed in the following remand section of this decision.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

New and material evidence has been received to reopen the claim of service connection for myokymia.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for myokymia, as well as the claims for hypoglycemia, left cerebellar pilocystic astrocytoma, hypothyroidism, and skin neoplasms.  The Veteran's service treatment records for his period of service from May 1968 to September 1969 have not been associated with the claims folder.  Notably, the Veteran maintains that he was treated by the 116th Combat Engineer Battalion Headquarters medical personnel several times during his service in Vietnam.  See statement dated in August 2007.  Further efforts to locate any such service treatment records should be made.  38 C.F.R. § 3.159(c)(2).

A Remand is also necessary to obtain outstanding VA records.  The Veteran indicated in August 2007 that he spent nearly six months of inpatient treatment at the Seattle VA after service.  It does not appear these records have been associated with the claims folder.  As noted earlier, he has also claimed treatment at the VA facility in Spokane in late 1969 or early 1970.  Such missing VA records must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Given the evidence of record (diagnoses of myokymia, hypoglycemia, left cerebellar pilocytic astrocytoma, hypothyroidism, and skin neoplasms and the Veteran's presumed exposure to herbicides) the Board finds that prior to reconsidering the merits of the Veteran's claims, the Veteran should be afforded appropriate VA examination(s) to determine the nature and etiology of the claimed disorders.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to locate and to obtain copies of any VA medical records not on file pertaining to treatment of the claimed disabilities from the Seattle VA Medical Center and at the Spokane VA facility from September 1969 to 1972, to include records of any six-month inpatient hospitalization.  All requests for records and their responses must be clearly documented in the claims folder.

2.  The RO should take appropriate action to request copies of the Veteran's service treatment records for the period of service between May 1968 and September 1969  from the appropriate record depository.  All requests for records and their responses must be clearly documented in the claims folder.

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for the appropriate VA examinations in connection with the claims involving myokymia, hypoglycemia or an endocrine disorder resulting in hypoglycemia, left cerebellar pilocytic astrocytoma, hypothyroidism, and skin neoplasms.  It is imperative that the claims file be made available to the examiner for review.     

The appropriate examiner should clearly report whether or not there is any currently diagnosed myokymia, hypoglycemia or an endocrine disorder resulting in hypoglycemia, left cerebellar pilocytic astrocytoma, hypothyroidism, and skin neoplasms.  If so, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is casually related to the Veteran's active military service, to include his presumed exposure to herbicides.  A detailed rationale should be furnished for the opinion.

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


